DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8 are objected to.  These claims include limitations of “being transported” which is a method step.  These claims are drawn to the article floor panel.  The claims will be examined as drawn to the final product floor panel.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claims 3, 10 and 19 contain limitations which are already claimed in their dependent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by U.S. Patent Publication US 2016/0083960 to Gleeson et al.
Regarding claim 1, Gleeson discloses a floor panel comprising a floor chassis (fig. 5f: 440), an acoustic mat layer (320) and a gypsum concrete (para. 0036) layer (310) on the acoustic mat.  The floor panel inherently capable of being prefabricated and the layers are laminated together (being pressed together).
Regarding claim 2, the layers fit together.
Regarding claim 3, the layers are laminated together (being pressed together).
Regarding claims 4 and 5, a finishing flooring membrane (332) is connected to the gypsum layer (connected to the assembly).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent Publication US 2003/0109172 to Foden et al.
Regarding claims 6, 14 and 15, Gleeson does not disclose the use of an opening.  Foden discloses flooring with an opening (fig. 4:10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by adding an opening, as disclosed by Foden, in order to access the area below the flooring.

Claims 8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al.
Regarding claim 8, claim 8 is rejected for reasons cited in the rejection of claim 1 with floor chassis (440).  Additionally, Gleeson does not disclose a room with wall frame having upper and lower horizontal studs (plates) and vertical studs.  However, Gleeson discloses the use of walls (para 0003).  The examiner takes official notice that it is well known in the art of construction to use framing for wall construction.  The framing having 
Regarding claim 9, the components are segments and they are fitted together.
Regarding claim 10, the layers are laminated together (press fit).
Regarding claims 11, 12, a finish floor membrane is used (332).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication US 2016/0083960 to Gleeson et al. in view of U.S. Patent No. 2,181,169 to Bates.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 8.  Additionally, the use of cutting and shipping the panels is not disclosed.  However, fig. 5d teaches flooring panels in cut portions (300a, 300b) as being installed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the entire assembly as precut as are components 300b, fig. 5d in order to speed production.  Additionally, the limitation of being prefabricated before shipping is not disclosed.  Gleeson does not disclose the floor prefabricated before shipping.  Bates discloses prefabricating a building, including flooring, before shipping (Bates column 1, lines 1-20).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gleeson by using the technique of prefabrication, as disclosed by Bates, in order to reduce labor 
Regarding claims 17 and 18, a finish floor membrane is used (332).
Regarding claim 19, the layers are laminated together (press fit).
Regarding claim 20, the floor is installed in a room (building being disclosed).



Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments regarding being pre prepared at another location.  This is addressed in the new action above.  The applicant argues the prior art is not inherently capable of being prefabricated because this is not specifically disclosed in the specification of Gleeson.  However, the applicant should note that pre-fabricated is merely being fabricated at an earlier step than completion.  The step of being prefabricated may be completed prior to a plurality of steps of completing the building.  Being prefabricated is merely a relative term and is being construed as simply something fabricated before completion.  This is inherent in most any component of a building.  It should be noted that most building materials are prefabricated or inherently capable of being prefabricated such as a wood wall stud is prefabricated (cut) prior to installation, a brick is prefabricated, a tile is prefabricated, etc.  Additionally, the applicant should look to the cited reference Bates which teaches an entire home as being prefabricated.  This teaches every component which makes the home as being prefabricated.  These prefabricated components are also found in the other art cited by the examiner.  The applicant also argues the prior art such as Gleeson is not “capable” or can be “configured” to be prefabricated but presents no arguments as to why this is not possible.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633